EXHIBIT 10.03
June 30, 2005
Mr. Paul Read
Senior Vice President Finance, Worldwide Operations
Flextronics International USA, Inc.
6328 Monarch Park Place
Niwot, CO 80503
Award Agreement for Deferred Compensation Plan
Dear Paul:
          I am pleased to confirm that Flextronics International USA, Inc. (the
“Company”) has agreed to provide you with a deferred long term incentive bonus
in return for services to be rendered in the future as an employee of the
Company (the “Deferred Bonus”). The Deferred Bonus will equal thirty percent
(30%) of your annual base salary in effect on July 1, 2005, and on July 1st of
each subsequent year. Thus, on July 1, 2005, subject to the limitations below,
and on each subsequent July 1st on which you are eligible to earn the Deferred
Bonus, you will earn a Deferred Bonus equal 30% of your annual base salary in
effect on that day.
          Before July 1st of each subsequent year, the Company will make a
determination, in its sole and absolute discretion, of your eligibility to earn
the Deferred Bonus for that July 1st. From time to time, the Company may, in its
sole and absolute discretion, make additional contributions to your Deferred
Bonus. The Company will make an initial discretionary contribution to your
Deferred Bonus of $400,000 on July 1, 2005. The Company reserves the right to
amend or terminate the Deferred Bonus at any time for all amounts of the
Deferred Bonus that have not been earned on the date of the amendment or
termination. If your employment with the Company is terminated for any reason,
you will no longer be eligible to earn the Deferred Bonus.
          The Deferred Bonus will not be paid currently to you. Instead, the
amount of the Deferred Bonus will be credited to the account (the “Deferral
Account”) established on your behalf under the Flextronics International USA,
Inc. 2005 Senior Management Deferred Compensation Plan (the “Deferred
Compensation Plan”). (This agreement will constitute the Award Agreement
referred to in Section 3 of your Deferral Agreement entered into pursuant to the
Deferred Compensation Plan.)
          The Deferred Account will vest as follows: One-third of the unvested
balance of the Deferral Account will vest on the first July 1st that occurs at
least one year after the day that (i) the sum of your age and your years of
service with the Company equals or exceeds 60 and (ii) you have fulfilled at
least five years of service with the Company (the “First Vesting Day”). One-half
of the remaining unvested balance of the Deferral Account will vest one year
after the First Vesting Day (the “Second Vesting Day”). Accordingly 2/3rds of
the Deferral Account will be vested on the Second Vesting Day (assuming no
accelerated vesting has occurred as a result of a Change of Control, as
addressed below). The remaining unvested portion of the Deferral Account will
vest one year after the Second Vesting Day (the “Third Vesting Day”). Thus, the
Deferred Account will be 100% vested on the Third Vesting Day.

 



--------------------------------------------------------------------------------



 



Paul Read
June 30, 2005
Page 2
          In particular, we understand that, on July 1, 2005 you will be
39 years old and will have 10 years of service with the Company, so that the sum
of your age and years of service will be 49. Therefore, if you remain
continuously employed with the Company until July 1, 2012, that day will be the
first July 1st that occurs at least one year after the day on which your years
of service plus your age will equal or exceed 60. Accordingly, that day will be
the First Vesting Day, and 1/3rd of the unvested balance of your Deferral
Account will vest on that day. One-half of the remaining unvested balance of
your Deferral Account will vest on July 1, 2013, i.e., the Second Vesting Day;
and the remaining unvested portion of your Deferral Account will vest on July 1,
2014, i.e., the Third Vesting Day.
          Any amounts of the Deferred Bonus that are earned when any portion of
your Deferral Account has already vested will vest as if they had been earned
before any portion was vested. That is, the percentage of any such Deferred
Bonus that equals the vested percentage of your Deferral Account on the earning
day will be credited to the vested portion of the Deferral Account, and the
remainder will be credited to the unvested portion of your Deferral Account,
which will vest in accordance with the normal vesting schedule. The entire
amount of any Deferred Bonus earned on or after the Third Vesting Day will be
credited to the vested portion of the Deferral Account when earned, since the
Deferral Account will be 100% vested on and after that date.
          Special vesting rules apply in the event of your death or a “Change of
Control” as defined in the Deferred Compensation Plan. Specifically, your
account shall be 100% vested upon your death, if you are employed with the
Company at that time. Upon a “Change of Control” as defined in the Deferred
Compensation Plan, if you are still employed with the Company you will be deemed
to have vested in that percentage of any unvested portion of the Deferred
Account equal to the number of complete months that you have remained
continuously employed with the Company during the nine-year period from July 1,
2005 through July 1, 2014 divided by 108. Any portion of your Deferral Account
that remains unvested after a Change of Control shall continue to vest in
accordance with the schedule described above. For example, if a Change of
Control occurs on July 1, 2006, and you are still employed with the Company,
then 1/9th of your account balance will vest as a result of the Change of
Control, and 1/3rd of the remaining 8/9ths of your account balance will vest on
the same day as a result of the occurrence of the First Vesting Day (so that
11/27ths of your account balance will then be vested); an additional 1/2 of the
16/27ths that remained unvested after the First Vesting Date will vest on the
Second Vesting Day (so that 19/27ths will then be vested); and the remaining
unvested Deferred Bonus will vest on the Third Vesting Day.
          If your employment with the Company is terminated for any reason
before the entire Deferred Bonus has vested, the unvested percentage of your
Deferral Account (as determined at the end of the day of your termination) will
be terminated and forfeited for no consideration. For example, if your
employment is terminated before the First Vesting Day, you will be entirely
unvested on that date, and your entire Deferral Account will be forfeited; and
if your employment is terminated on or after the First Vesting Day but on or
before the Second Vesting Day, you will be 1/3rd vested on that date, and 2/3rds
of your entire Deferral Account will be forfeited. (These examples assume that
no Change of Control occurs at any relevant time and your employment is not
terminated by reason of death.)

 



--------------------------------------------------------------------------------



 



Paul Read
June 30, 2005
Page 3
          After your separation from service with the Company, you will receive
a distribution of any vested balance (less applicable tax withholdings) in
accordance with the provisions of the Deferred Compensation Plan and your
Deferral Agreement.
          You understand and acknowledge that your account balance under the
Deferred Compensation Plan will be reachable by the Company’s general creditors
upon the insolvency of the Company. You also understand and acknowledge that you
will not be entitled to accelerate distributions from the Deferred Compensation
Plan except in the event of your Disability or Unforeseeable Emergency as
defined under the Deferred Compensation Plan.
          The Deferred Bonus will be in addition to any rights that you have
under any other agreement with the Company. Any Deferred Bonus will not be
deemed to be salary or other compensation for the purpose of computing benefits
under any employee benefit plan or other arrangement of the Company for the
benefit of its employees.
          If a future change in law would, in the judgment of the Compensation
Committee or Plan Administrator, likely accelerate taxation to you of amounts
that would be credited to your account under the Deferred Compensation Plan in
the future, you and the Company will attempt to amend the Deferred Compensation
Plan to satisfy the requirements of the change in law and, unless and until such
an amendment is agreed to, the Company will cease to credit Deferred Bonuses to
your account established under the Deferred Compensation Plan.
          The Deferred Bonus does not give you any right to be retained by the
Company, and does not affect the right of the Company to dismiss any employee.
The Company may withhold from any payment of the Deferred Bonus as may be
required pursuant to applicable law.
          Enclosed are:

  (1)  
Flextronics International USA, Inc. 2005 Senior Management Deferred Compensation
Plan;
    (2)  
Deferral Agreement Form for 2005 and Beneficiary Form; and
    (3)  
Summary of the 2005 Deferred Compensation Plan.

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents. You understand that although the Company has attempted to structure a
plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice from your own tax
adviser.

 



--------------------------------------------------------------------------------



 



Paul Read
June 30, 2005
Page 4
          If any provision of this agreement is determined to be unenforceable,
the remaining provisions shall nonetheless be given effect. This agreement shall
be construed in accordance with the laws of the State of California without
regard to conflict of law rules.
Sincerely,
FLEXTRONICS INTERNATIONAL USA, INC.

         
By: 
/s/ Thomas J. Smach  
 
 
Thomas J. Smach,    
 
Chief Financial Officer    

Accepted and agreed on this 30th day of June, 2005.
 
/s/ Paul Read          
Paul Read
   

 